DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2021 has been entered.
Response to Arguments
Applicant’s arguments, see Remarks/Arguments and amended claims, filed 12/21/2020, with respect to claims 1-25, have been fully considered and are persuasive.  Therefore, the rejection of claims 1-22 under 35 U.S.C. § 103, and 112(a) has been withdrawn.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1-25 are allowed. The closest prior art fails to explicitly disclose teach or suggest, the claims as a whole. The closest prior art, under broadest reasonable interpretation, alone or in combination does not disclose, teach, suggest or make obvious, a system including a processor, for adjusting a damping force on a suspension system of a bicycle comprising: a front shock sensor coupled to a front shock of the bicycle to generate a vertical front shock deflection signal, a rear shock sensor coupled to a rear shock of the bicycle to generate a vertical rear shock deflection signal, and a display coupled to the processor configured to simultaneously generate a visual representation of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terry Buse whose telephone number is (313)446-6647.  The examiner can normally be reached on Monday - Friday 7-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 





/T.C.B./Examiner, Art Unit 3669                                                                                                                                                                                            
/NICHOLAS K WILTEY/Primary Examiner, Art Unit 3669